                        Case 1:19-cv-01669-KM Document 4 Filed 09/27/19 Page 1 of 1


                                            UNITED STATES DISTRICT COURT
                                                          for the
                                          MIDDLE DISTRICT OF PENNSYLVANIA
                                     William J. Nealon Federal Bldg & U.S. Courthouse
                                               235 North Washington Avenue
                                                       P.O. Box 1148
                                                 Scranton, PA 18501-1148                       Divisional Offices:
                                            (570) 207-5600 FAX (570) 207-5650                  Harrisburg: (717) 221-3920
   Peter J. Welsh                     Internet Address: http://www.pamd.uscourts.gov           Williamsport: (570) 323-6380
Acting Clerk of Court


                                                       09/27/2019

         Francis M. Mumma
         235 Meade Avenue
         Hanover, PA 17331

         RE:      1:19-CV-1669           Mumma v. Portfolio Recovery Associates, LLC
                                         Magistrate Judge Mehalchick

         Dear Sir/Madam:

         Receipt is acknowledged of the document noted at the foot of this letter, subject as captioned
         above.

         If you have simultaneously filed the proper application to proceed in forma pauperis, the matter
         has been forwarded to the court for consideration. If you have not filed the proper application to
         proceed in forma pauperis, an Administrative Order will be issued to you directing you to do so,
         together with the forms. Upon receipt of the COMPLETED and SIGNED forms, your case will
         then be forwarded to the Court for consideration

         Pro Se plaintiffs and petitioners are advised that they have an affirmative obligation to keep the
         court informed of his or her current address. If the plaintiff/petitioner changes his or her address
         while the lawsuit is being litigated, the plaintiff/petitioner shall immediately inform the court of the
         change in writing.

                                                          Very truly yours,

                                                          PETER J. WELSH, Acting Clerk of Court


                                                          By: MFA
                                                              Deputy Clerk

         ☐ Petition for Writ of Habeas Corpus                     ☒ Complaint

         ☐ Transfer From Other District                           ☐ Other
